DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 10/29/2020.

Reasons for Allowance

Claims 2-33 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 2, 7, 12, 17, 22 and 26 are allowed in view of Applicant's amendment, submitted to the Office on 10/29/2020, the present amendments along with applicant’s arguments/remarks made in the amendment overcome the art on record and the updated search. The closest prior art Higuchi et al. (U.S. Pub. 20050249213) disclose method for multicast communication in a network. Method and techniques for a multicast communication for allowing a communication control apparatus for communicating in accordance with IPv4 to communicate with a communication control apparatus for communicating in accordance with IPv6. Higuchi in combination with Abramson et al. (U.S. Pub. 20100017833) and Breitbach et al. (U.S. Pub. 20120076062), respectively, which disclose methods and apparatus for providing internet protocol (IP) information over switched video networks to a customer premises equipment and for transmission of data within a public land mobile network from a base  allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a .

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471